 

 

Exhibit 10.1



LEASE AGREEMENT

 

THIS LEASE, made and entered into this 3rd day of August, 2020 (herein the
“Effective Date”), by and between U.S. Business Centers, L.L.C. (hereinafter
called the “Landlord”) and AgEagle Aerial Systems, Inc (hereinafter called the
“Tenant”).

 

In consideration of the obligation of Tenant to pay rent as herein provided and
in consideration of the other terms, covenants and conditions hereof, Landlord
hereby demises and leases to Tenant, and Tenant hereby takes from Landlord,
those certain premises located within the City of Wichita, County of Sedgwick,
State of Kansas and being part of that certain warehouse building located at
8833 E. 34th Street, Wichita, KS (herein the “Building”) which premises consist
of a space containing approximately 12,000 square feet and such floor space
having a specific street address of 8863 E. 34th Street, Wichita, KS
(hereinafter called the “Leased Premises”). The Building and the surrounding
landscaped areas, parking lots, drives and other improvements which are located
on the real property are hereinafter collectively referred to as the “Center”
which is more particularly described in the legal description attached hereto as
Exhibit “A”.

 

The boundaries and location of the Leased Premises are cross-hatched on the site
plan of the Building which is attached hereto as Exhibit “B” and made a part
hereof.

 

1.Lease Term: The initial term (herein the “Initial Term”) of this Lease shall
commence on the Effective Date and shall expire on the last day of the Thirty
Sixth (36th) full calendar month following the “Commencement Date” (hereafter
defined) unless this Lease is sooner terminated or extended as herein provided.
In the event this Lease has at any time been extended, the word “Term” shall
include, collectively, the period referred to in the preceding sentence and the
period of any such extension. The term “Commencement Date” means November 1,
2020. Landlord grants to Tenant option(s) to extend the term of this Lease as
set forth in Section 30 of this Lease. Tenant my take occupancy of the Leased
Premises, rent free, beginning on September 1, 2020.

 

2.Rental: Tenant agrees to pay to Landlord, on the first day of each month
during the term hereof, in advance and at the office of Landlord or at such
other place as shall be designated by Landlord, without any prior demand
therefore and without any deduction, setoff, or abatement whatsoever, the annual
amounts set forth below, payable in equal monthly installments as set forth
below:

 

(a)Base Rent. Tenant shall pay, annual base rent (herein “Base Rent”) in equal
monthly installments as follows:

 

Time Period  Annual
Per Square Foot  Monthly Base Rent Months 1 – 36  $8.25   $8,250.00  Option 1: 
         Months 37 – 72  $8.74   $8,740.00 

 

Base Rent shall be payable in the equal monthly installments as provided above
(herein “Monthly Base Rent”) and the Additional Rent (hereafter defined) in
equal monthly installments, commencing on the Commencement Date and continuing
on the first day of each month thereafter during remainder of the Initial Term
of this Lease and any extension thereof. Tenant shall begin paying “Tenant’s
Proportionate Share” (hereafter defined) of “Taxes” (hereafter defined),
“Insurance” (hereafter defined) and “CAM Costs” (hereafter defined) on the
Commencement Date. It is the intent of this Lease that Tenant’s rental payments
shall be net to Landlord, i.e., Net-Net-Net, to Landlord other than as
specifically provided in this document.

 



1 

 

 

(b)Additional Rent and Rent Defined. As used herein, the term “Additional Rent”
shall include Tenant’s Proportionate Share of CAM Costs, Taxes and Insurance,
and all other sums which become due and payable from Tenant to Landlord. The
term “Rent” or “rent” shall mean Annual Rent, Monthly Base Rent, and Additional
Rent.

 

(c)Security Deposit. Tenant has agreed to deposit with Landlord as a security
for Tenant’s performance of the terms and provisions hereof a sum equal to
$9,720.00, which sum shall be due and payable at the time of the execution of
this Lease. In the event that the Tenant shall default in any of the terms,
covenants and conditions of this Lease beyond any applicable cure period, the
Landlord may apply or retain all or any portion of the security deposit to cure
the default or to reimburse the Landlord for any cost which the Landlord may
incur by reason of such default. No interest shall be payable to Tenant on
account of the security deposit, and Landlord may commingle the security deposit
with other of its funds. Any remaining balance of the security deposit to be
promptly returned by Landlord to Tenant upon termination of this Lease and
surrender of Leased Premises in the condition described in Section 4(b) of this
Lease.

 

(d)Tenant’s Proportionate Share: A fraction, the numerator of which shall be the
Leased Premises Square Footage and the denominator of which shall be the number
of leaseable square feet of floor space in the Center. The square footage of
Leased Premises is approximately 12,000 square feet, and the total square
footage in the Center is approximately 108,000 square feet and, therefore,
Tenant’s Proportionate Share is 11.11% based upon such approximate areas.

 

3.Additional Rent.

 

(a)Taxes and Insurance: In addition to the Base Rent above provided, and as
Additional Rent, Tenant shall pay its Proportionate Share of all taxes, general
and special, assessed against every part of the Center of which the Leased
Premises are a part and the land upon which the Center is located (herein
“Taxes”), and also its Proportionate Share of the cost of all commercial general
liability insurance, fire, windstorm and other hazard insurance, including,
without limitation, liability and rent loss coverage, carried upon the Center of
which the Leased Premises are a part (herein “Insurance”). Such payments shall
be due in monthly installments on the same day that Base Rent is payable
hereunder.

 

Landlord shall keep annual records of the amount of taxes assessed and insurance
costs paid and shall compute Tenant’s Proportionate Share thereof. Within a
reasonable time after January 1 of each year following the effective date of
this Lease, Landlord shall notify Tenant of said amount of taxes and insurance
costs. If the monthly payments previously made by Tenant are not sufficient to
pay said taxes and insurance costs, Tenant shall pay to Landlord, within thirty
(30) days after receipt of notice of said deficiency, the amount by which the
actual costs of said taxes and insurance exceeds the estimated amount paid by
Tenant. If the estimated amount paid by Tenant exceeds the taxes assessed and
the cost of insurance, Landlord shall credit such excess to Tenant and shall
reduce the estimated amount to be paid by Tenant for the ensuing year by that
amount.

 

(b)Common Area Maintenance: In addition to the Base Rent above provided, and as
Additional Rent, Tenant shall pay its Proportionate Share of the cost of
operation and maintenance (herein collectively “CAM Costs”) of the Common Area
(hereafter defined). Common Area is defined for all purposes of this Lease as
the Center except for the Improvements and shall specifically include among
other facilities (as such may be applicable to the Center) parking area, private
streets and alleys, landscaping, curbs, loading area, sidewalks, exterior
lighting facilities and Center signs; provided, however, for the sole purpose of
determining CAM Costs, the exterior surfaces of the improvements shall be
considered Common Area. Landlord reserves the right to change from time to time
the dimensions and location of the Common Area provided that such changes shall
not adversely affect access to the Leased Premises.

 



2 

 

 

Landlord’s CAM Costs shall mean the costs and expense of operating, maintaining
and managing the Common Area in a manner deemed by Landlord to be reasonable and
appropriate and for the best interests of the Center including, without
limitation, all costs and expenses, if any, of operating, maintaining or
repairing the parking lot (including but not limited to sweeping, stripping and
patching), snow removal, landscape mowing, replanting and replacing flowers,
shrubbery and planters, watering landscape areas, stormwater charges, fire
protection, security service for the Center, if any is provided, maintenance,
repair and electric expenses of the Center sign (tenants are responsible for
their individual panels), operating, maintaining or repairing parking lot
lighting, replacing parking lot light bulbs, electric expense for parking lot
lighting and other Common Area lighting and exterior building painting.

 

CAM Costs shall not include the following expenditures: (1) leasing commissions,
attorneys’ fees and other expenses related to leasing tenant space, disputes or
enforcement of any leases, and constructing improvements for the sole benefit of
an individual tenant; (2) repairs, replacements and general maintenance paid by
insurance proceeds to the extent for which Landlord has collected insurance
benefits; (3) depreciation of the Center and other “non-cash” items; (4)
principal and interest payments and points and fees on any indebtedness
(including any ground or underlying leases) secured by liens against the Center,
or costs of refinancing such indebtedness; (5) expenses incurred in leasing or
procuring new tenants, including advertising and marketing expenses and expenses
for preparation of leases, space planning or renovating space for new tenants,
rent allowances, lease takeover costs, payment of moving costs and similar costs
and expenses; (6) expenses for repairs or maintenance related to the Center
which have been reimbursed to Landlord pursuant to warranties or service
contracts; (7) costs of any work or service performed for or provided to any
tenant (including Tenant) at such tenant’s costs; (8) costs of work for
improvements to a vacant space which is or normally would be occupied by
tenants; (9) any portion of Capital Improvements in excess of $25,000/year (so,
Tenant may be billed 11.11% of Capital Improvement costs of up to $25,000/year
); (10) Landlord’s general corporate overhead and general and administrative
expenses except as it relates specifically to the actual management of the
Center; (11) costs incurred to contain, abate, remove or otherwise clean up the
Center required as a result of the presence of hazardous materials in, about or
below the Center to the extent caused by Landlord or another tenant; (12)
reserves for repairs, maintenance and replacements; (13) any costs, fines or
penalties incurred to comply, or for any violation or the failure to comply,
with any governmental regulations and rules or any court order, decree or
judgment including, without limitation, the Americans with Disabilities Act; and
(14) attorneys’ fees, accounting fees and expenditures incurred in connection
with disputes and claims of other tenants or occupants of the Center.

 

Tenant’s Proportionate Share of the cost of operation and maintenance of the
Common Area shall be determined, estimated and paid and “trued up” in the same
manner as Tenant’s share of taxes and insurance. The first year’s estimate of
Tenant’s share of taxes, insurance and common area maintenance is $1,720.00 per
month.

 

4.Maintenance and Repairs:

 

(a)Landlord shall, at its cost and expense, keep the foundation (excluding any
special foundation poured at Tenant’s request), the exterior walls (except plate
glass; windows; doors; door closure devices; window and door frames, moldings,
locks and hardware; and interior painting or other interior treatment of
exterior walls), and the roof of the Leased Premises in good repair, except that
Landlord shall not be required to make any repairs occasioned by the act or
negligence of Tenant, its employees, subtenants, licensees and concessionaires.
In the event that the Leased Premises should become in need of repairs required
to be made by Landlord hereunder, Tenant shall give immediate written notice
thereof to Landlord; and Landlord shall not be responsible in any way for
failure to make any such repairs until a reasonable time shall have elapsed
after receipt of such written notice.

 



3 

 

 

(b)Except for those portions of the Leased Premises which Landlord is obligated
to maintain pursuant to subsection 4(a) above, Tenant shall keep the Leased
Premises in a clean condition and shall at its sole cost and expense maintain
the Leased Premises in good condition and repair including, without limitation,
(1) making all needed repairs and replacements, including the repair and
replacement of all lighting, plate glass, doors, windows, door closure devises,
window & door frames, moldings, locks and hardware, and interior painting or
other interior treatment of exterior walls, plumbing, fire sprinkler system and
other electrical, mechanical and electromotive installation (including, without
limitation, dock levelers and dock sealers), fire sprinkler system, equipment
and fixtures and also including all utility repairs in ducts, conduits, pipes
and wiring, and any sewer stoppage located in, under and above the Leased
Premises; (2) replacement of cracked or broken glass; and (3) repairs,
replacements and alterations required by governmental authority or any insurance
company providing coverage on any part of the Center (to the extent such
required repairs, replacements and alterations are related to Tenant’s specific
use of the Leased Premises and not to the Leased Premises generally). Tenant
shall also make all necessary repairs and replacements of its fixtures required
for the proper conduct of its business. If any repairs required to be made by
Tenant hereunder are not made within twenty (20) days after written notice
delivered to Tenant by Landlord, Landlord may at his option make such repairs
without liability to Tenant for any loss or damage which may result to its stock
or business by reason of such repairs, and Tenant shall pay to Landlord upon
demand as Additional Rent hereunder the cost of such repairs plus interest at
the highest lawful rate from the date of payment by Landlord until repaid by
Tenant. At the expiration of this lease, Tenant shall surrender the Leased
Premises in good condition, reasonable wear and tear and loss by fire or other
casualty excepted.

 

Tenant shall be also be responsible for the maintenance, repair and routine
cleaning of the HVAC units. If during the Term of the Lease, an HVAC unit is not
repairable and needs replacement then Landlord, at Landlord’s cost, shall
contract for the replacement of the HVAC unit.

 

5.Signs and Alterations: Tenant shall not, without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, (a) make any
alterations with respect to the Leased Premises or (b) install any exterior
lighting, decorations, painting, awnings, canopies or the like or (c) erect or
install any signs, window or door lettering, placards, decorations or
advertising media of any type which can be viewed from the exterior of the
Leased Premises. Notwithstanding the foregoing, Tenant shall be permitted to
install an exterior sign on the Leased Premises as shown on Exhibit C attached
hereto, which Landlord hereby approves. All signs, lettering, placards,
decorations and advertising media shall conform in all respects to the sign
criteria established by Landlord for the Center from time to time in the
exercise of its sole discretion, and shall be subject to the prior written
approval of Landlord as to construction, method of attachment, size, shape,
height, lighting, color and general appearance. Tenant’s request for signage
approval shall include a color drawing to scale of the proposed signage and its
proposed location to scale on the Leased Premises. All signs shall be kept in
good condition and in proper operating order at all times. No hand printed or
written signs are allowed in windows.

 

6.Indemnity and Fire and Casualty Damage:

 

(a)Indemnification and Liability Insurance: Tenant covenants and agrees that it
will protect and save and keep the Landlord and any holder of a mortgage or deed
of trust upon the Center or any portion thereof forever harmless and indemnified
against and from any penalty or damage or charges imposed for any violation of
any laws or ordinances whether occasioned by the neglect of Tenant or those
holding under Tenant and that Tenant will at all times protect, indemnify and
save and keep harmless the Landlord and any holder of a mortgage or deed of
trust upon the Center or any portion thereof against and from any and all claims
and against and from any and all loss, costs, damage or expense (including
attorney fees), arising out of or from any accident or other occurrence on or
about said Leased Premises, causing injury to any person or damage to property
whomsoever or whatsoever . Without limiting the generality of the foregoing,
Tenant further agrees at all times during the term hereof, at its own expense,
to maintain and keep in effect liability insurance policies for damages to
person or property in or about said Leased Premises. Tenant shall furnish to
Landlord a Certificate of Insurance evidencing the existence of such insurance.
The amount of said liability insurance shall not be less than $2,000,000 for
property damage. Landlord and any holder of a mortgage or deed of trust upon the
Center or any portion thereof shall be named as additional insured parties under
said liability insurance. Landlord covenants and agrees that it will at all
times protect, indemnify and save and keep harmless the Tenant against and from
any and all claims and against and from any and all loss, costs, damage or
expense (including attorney fees), arising out of or from any accident or other
occurrence on or about the Common Areas of the Center, causing injury to any
person or damage to property whomsoever or whatsoever, except to the extent
caused by Tenant, its employees, agents or contractors.

 



4 

 

 

(b)Fire and Casualty Damage: Tenant shall give immediate written notice to
Landlord of any damage caused to the Leased Premises by fire or other casualty.
In the event that the Leased Premises shall be damaged or destroyed by fire or
other casualty insurable under standard fire and extended coverage insurance and
Landlord does not elect to terminate this Lease as hereinafter provided,
Landlord shall proceed with reasonable diligence and at its sole cost and
expense to rebuild and repair the Leased Premises. In the event (a) the building
in which the Leased Premises is located is destroyed or substantially damaged by
a casualty not covered by Landlord’s insurance or (b) such building shall be
destroyed or rendered untenable to an extent in excess of fifty percent (50%) of
the first floor area by a casualty covered by Landlord’s insurance, or (c) the
holder of a mortgage, deed of trust or other lien on the Leased Premises at the
time of the casualty elects pursuant to such mortgage, deed of trust or other
lien, to require the use of all or part of Landlord’s insurance proceeds in
satisfaction of all or part of the indebtedness secured by the mortgage, deed of
trust or other lien, then Landlord may elect either to terminate this Lease or
to proceed to rebuild and repair the Leased Premises. Landlord shall give
written notice to Tenant of such election within sixty (60) days after the
occurrence of such casualty and if it elects to rebuild and repair shall proceed
to do so with reasonable diligence and at its sole cost and expense. Landlord’s
obligation to rebuild and repair under this section shall in any event be
limited to restoring the Leased Premises to substantially the condition in which
the same existed prior to such casualty, exclusive of any alteration, additional
improvements, fixtures and equipment installed by Tenant. Tenant agrees that
during any period of reconstruction or repair of the Leased Premises it will
continue to the extent practicable. During the period from the occurrence of the
casualty until Landlord’s repairs are completed, the Base Rent and Additional
Rent shall be reduced to such extent as may be fair and reasonable under the
circumstances; however, there shall be no abatement of other charges provided
for herein.

 

(c)Waiver of Subrogation: Each party hereto waives any and every claim which
arises or may arise in its favor and against the other party hereto during the
term of this Lease or any renewal or extension thereof for any and all loss of,
or damage to, any to its property located within or upon, or constituting a part
of, the premises leased to Tenant hereunder, which loss or damage is covered by
valid and collectible fire and damage is covered by valid and collectible fire
and extended coverage insurance policies, to the extent that such loss or damage
is recoverable under said insurance policies. Said mutual waivers shall be in
addition to, and not in limitation or derogation of any other waiver or release
contained in this Lease with respect to any loss of, or damage to, property of
the parties hereto. Inasmuch as the above mutual waivers will preclude the
assignment of any aforesaid claim by way of subrogation (or otherwise) to an
insurance company or any person, each party hereto hereby agrees immediately to
give to each insurance company which has issued to its policies of fire and
extended coverage insurance, written notice of the terms of said mutual waivers,
and to have said insurance policies properly endorsed, if necessary, to prevent
the invalidation of said insurance coverages by reason of said waivers.

 

7.Eminent Domain: If any of the floor area of the Leased Premises should be
taken for any public or quasi-public use under and government law, ordinance or
regulation or by right of eminent domain this Lease shall terminate and the Base
Rent and Additional Rent shall be abated during the unexpired portion of this
Lease, effective on the date physical possession is taken by the condemning
authority.

 



5 

 

 

If any part of the Common Area should be taken as aforesaid, this Lease shall
not terminate, nor shall the Base Rent and Additional Rent payable hereunder be
reduced, except that either Landlord or Tenant may terminate this Lease if the
area of the Common Area remaining following such taking plus any additional
parking area provided by Landlord in reasonable proximity to the Center shall be
less than seventy percent (70%) of the area of the Common Area immediately prior
to the taking. Any election to terminate this lease in accordance with this
provision shall be evidenced by written notice of termination delivered to the
other party within thirty (30) days after the date physical possession is taken
by the condemning authority.

 

All compensation awarded for any taking of the Leased Premises or common area
shall be the property of Landlord, and Tenant hereby assigns its interest in any
such award to Landlord; provided, however, Landlord shall have no interest in
any award made to Tenant for Tenant’s moving and relocation expenses or for the
loss of Tenant’s fixtures and other tangible personal property if a separate
award for such items are made to Tenant. Tenant shall not be entitled to any
award made for the value of the unexpired Term of this Lease.

 

8.Acceptance of Leased Premises: Landlord warrants to Tenant that the Leased
Premises, in the state existing on the date of this Lease do not violate any
covenants or restrictions of record applicable to the Center, or any applicable
building code, regulation or ordinance in effect on such date, including, but
not limited to, the Americans with Disabilities Act (“ADA”). Landlord represents
and warrants that, to Landlord’s actual knowledge, without investigation or duty
to investigate, there are no contaminants or environmental conditions at the
Center, including the Leased Premises. Landlord advises Tenant that Landlord had
mold which was present in the Leased Premises remediated prior to the date of
this Lease. Tenant acknowledges it has examined and knows the contents of the
Leased Premises and has received the same in good condition or repair and that,
except as otherwise set forth in this Lease, no representations as to the
condition or repair thereof have been made by Landlord or Landlord’s agent that
are not herein expressed. Landlord shall not be liable for any damage occasioned
by or from roof leaks, plumbing, gas, water, steam, or other pipes, or sewage or
the bursting, leaking, or running of any cistern tank, washstand, water closet,
or waste pipe in, above upon, or about said building or premises, unless due to
Landlord’s negligence or intentional acts. Landlord shall not be liable for any
damage arising from acts or negligence of co-tenants or other occupants of the
same building, or any owners or occupants of adjoining or contiguous property.

 

9.Use and Possession: The Leased Premises may be used and occupied for the
following purposes only: general office and warehouse purposes.

 

If Tenant desires to change its use of the Leased Premises, then it may do so
only with the prior written consent of Landlord, which consent shall not be
unreasonably withheld or delayed. Landlord shall not be required to consent to
any of the following uses: (a) any immoral or socially unacceptable activity; or
(b) any high disturbance use such as an arcade, game parlor or pool hall. The
foregoing list is not all inclusive and Landlord may refuse to consent to other
uses if, in Landlord’s reasonable judgment, such use would be detrimental to the
Center. It is agreed that Tenant will not use or cause to be used the Leased
Premises for the purpose of conducting any auction, liquidation sales, or other
similar public sales. It is agreed that Tenant shall not use the outside of the
premises for temporary or permanent storage.

 

10.Care of Premises and Trash Removal: Tenant shall take good care of the Leased
Premises and keep the same free from waste at all times. Tenant shall keep the
Leased Premises and sidewalks, service ways and loading areas adjacent to the
Leased Premises clean and orderly, and arrange for the regular pickup of such
trash and garbage at Tenant’s expense. Receiving and delivery of goods and
merchandise and removal of garbage and trash shall be made only in the manner
and areas prescribed by Landlord. Tenant shall not operate an incinerator or
burn trash or garbage within the Center area.

 

11.Landlord’s Access to Premises: Landlord shall have the right to enter upon
the Leased Premises at any reasonable time, with reasonable advance notice, for
the purpose of the inspecting the same, or of making repairs or additions to the
Leased Premises, or of making repairs, alterations or additions to adjacent
premises, or of showing the Leased premises to prospective purchasers, Tenants
or lenders. Landlord will use all commercially reasonable efforts to minimize
any interference with Tenant’s operations in making any such repairs. Landlord
shall have the further right to place “For Rent”, “For Lease” or similar such
signs in, on or about the Leased Premises during the last ninety (90) days of
the term of this lease.

 



6 

 

 

12.Alterations, Additions and Improvements: Tenant may erect such alterations,
additions, and improvements inside the premises as it desires only upon
receiving the prior written consent of Landlord. Minor non-structural
alterations, additions and improvements with aggregate cost of less than $10,000
will not require the prior written consent of Landlord. All such alterations,
additions, or improvements shall be performed in a workmanlike manner and shall
not weaken or impair the structural strength or lessen the value of the building
and the premises, or change the purposes for which the building, or any part
thereof, may be used. Any such alterations, additions, or improvements shall be
erected at the sole cost and expense of Tenant, and Tenant shall have no right,
authority, or power to bind Landlord or any interest of Landlord in the Leased
Premises, for the payment of any claim for labor or materials or for any charge
or expense incurred in the erection, construction, or maintenance of such
improvements, nor to render said Leased Premises liable for any lien for labor,
material, or any other charge incurred in connection therewith, and Tenant shall
in no way be considered the agent of Landlord in the erection, construction,
operation and maintenance of said improvements, including electrical, plumbing
and anything screwed, bolted or attached to the building, unless specifically
excluded by written agreement between the Tenant and Landlord except “trade
fixtures” put in at the expense of Tenant, shall remain upon and be surrendered
with the premises as a part thereof, at any termination of the lease, for any
cause, and shall become the property of the Landlord. Tenant shall not allow any
mechanic or materialmen liens to be filed against the Leased Premises or any
part thereof. If any such lien is filed, Tenant shall immediately cause such
lien to be released by posting an appropriate bond or paying the claim which is
the basis for the lien.

 

Tenant is leasing the Leased Premises in its “as is” condition except for the
improvements to be constructed by Landlord listed in Section 32 of this lease.

 

13.Lease Not Assignable: Tenant shall not assign or in any manner transfer this
lease or any estate or interest therein, or sublet said premises or any part
thereof, or permit any person, firm or corporation to share or use any part
thereof with it, without the previous written consent of Landlord. The consent
hereby required shall not be unreasonably withheld, but any such assignment or
subletting consented to by Landlord shall not release Tenant from its
obligations under this lease. Consent to any assignment, when given, shall not
operate as a waiver of this provision, and any subsequent assignment may be
consented to by Landlord as required herein. Notwithstanding anything to the
contrary herein, Tenant may assign this Lease or sublet all or part of the
Leased Premises (a “Permitted Transfer”) to the following types of entities (a
“Permitted Transferee”) without the written consent of Landlord (but upon not
less than twenty (20) days prior written to Landlord):

 

(a)an Affiliate of Tenant;

 

(b)any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity in which or with which Tenant, or its
Permitted Transferee is merged or consolidated, in accordance with applicable
statutory provisions governing merger and consolidation of business entities, so
long as Tenant’s obligations hereunder are expressly assumed by the entity
surviving such merger or created by such consolidation; or

 

(c)any corporation, limited partnership, limited liability partnership, limited
liability company or other business entity acquiring all or substantially all of
Tenant’s assets.

 

As used herein, “Affiliate” shall mean a corporation, partnership, or other
business entity, which, directly or indirectly, controls, is controlled by, or
is under common control with, another corporation, partnership, or other
business entity. If more than 50% of the voting stock of a corporation shall be
owned by another corporation or by a partnership or other business entity, the
corporation whose stock is so owned shall be deemed to be controlled by the
corporation, partnership, or business entity owning such stock.

 



7 

 

 

Regardless of Landlord’s consent to an assignment or a Permitted Transfer to an
Affiliate of Tenant (but not with respect to a Permitted Transfer under (b) or
(c) above), no subletting or assignment shall release Tenant of Tenant’s
obligations hereunder or alter the primary liability of Tenant to pay the Rent
and to perform all other obligations to be performed by Tenant hereunder. The
acceptance of Rent by Landlord from any other person shall not be deemed to be a
waiver by Landlord of any provision hereof. Consent to one assignment or
subletting shall not be deemed consent to any subsequent assignment or
subletting. In the event of default by any assignee of Tenant or any successor
of Tenant in the performance of any of the terms hereof, Landlord may proceed
directly against Tenant without the necessity of exhausting remedies against
such assignee or successor.

 

14.Holding Over: In the event Tenant remains in possession of the Leased
Premises after the expiration of this Lease and without the execution of a new
lease, it shall be deemed to be occupying said premises as a Tenant from
month-to-month at a base rent equal to one hundred twenty percent (120%) of the
base rent herein provided, and otherwise subject to all the conditions,
provisions and obligations of this lease insofar as the same are applicable to a
month-to-month tenancy.

 

15.Modifications: No modifications of any of the terms or conditions of this
lease, as expressed above, shall be effective unless reduced in writing and
executed by both parties.

 

16.Default: If Tenant shall default in the payment of any Base Rent or
Additional Rent, or if Tenant shall default in any other covenant or condition
of this Lease, then if Tenant shall continue in default of the Base Rent or
Additional Rent after ten (10) days notice in writing by Landlord to Tenant
specifying the rent due, or shall continue in default of any other covenant or
condition of this lease after thirty (30) days notice in writing by Landlord to
Tenant for the existence of such default (or if more than thirty (30) days are
required to correct with reasonable diligence the matters complained of in said
notice and Tenant shall fail within said period to commence the same and
thereafter prosecute the same to completion with reasonable diligence), Landlord
shall, at its election, have the right to terminate this lease and with or
without terminating this lease have immediate possession of the Leased Premises,
without waiving or relinquishing any claim for rent or damages then due or to
become due thereafter, and Tenant shall remain liable as hereinafter provided.
In the event Landlord elects one of the foregoing remedies, Landlord may,
without prejudice to any other right or remedy which it may have hereunder or by
law, may re-enter the Leased Premises either by force or otherwise, or
dispossess Tenant, any legal representative of Tenant or other occupant of the
Leased Premises by appropriate suit, action or proceeding, and remove its effect
and hold the Leased Premises as if this Lease had not been made. Notwithstanding
that Landlord may elect to terminate this Lease, and during the full period
which would otherwise have constituted the balance of the term of this Lease,
Tenant shall continue liable for the performance of all the covenants of Tenant
under this Lease, including Tenant’s covenant to pay the full amount of Base
Rent and Additional Rent reserved hereunder and Landlord at its option may rent
the Leased Premises for a term, or terms, which may be shorter or longer than
the balance of the term hereof, in which event or events Landlord shall apply
any moneys collected first to the expense of resuming or obtaining possession of
and reletting the Leased Premise and second to the payment of the rent due and
to become due to Landlord hereunder, and Tenant shall be and remain liable for
any deficiency. Should Landlord fail to exercise any remedy it may have for
default of Tenant, such failure shall not be deemed to be a waiver of Landlord’s
rights to exercise such remedy for such default at a later time or for
subsequent defaults, or otherwise to insist upon strict compliance with the
terms hereof.

 

In the event of termination of this Lease or repossession of the Leased Premises
after a Tenant Default, Landlord agrees to use commercially reasonable efforts
to relet the Leased Premises or otherwise mitigate its damages; provided,
however that Landlord shall not be required to give any preference to the
showing or leasing of the Leased Premises over any other space that Landlord (or
any Affiliate) may be leasing or have available and may place a suitable
prospective tenant in any such available space regardless of when such
alternative space becomes available.

 



8 

 

 

  (a) Bankruptcy. Neither this Lease nor any renewal or extension hereof, nor
any interest herein nor any estate hereby created, shall pass to any trustee or
receiver in bankruptcy or to any other receiver of assignee for the benefit of
creditors or otherwise in operation of law. In the event Tenant becomes
bankrupt, a receiver for creditors is appointed for Tenant, or any execution is
levied upon Tenant’s interest hereunder, Landlord, at its option, may terminate
and cancel this Lease in addition to all other remedies available to Landlord.  
      (b) Right to Cure Defaults. Landlord may, but shall not be obligated to,
cure at any time, without notice, any default by Tenant under this Lease; and,
whenever Landlord so elects, all reasonable costs and expenses incurred by
Landlord in curing a default, together with interest on the amount of costs and
expenses so incurred at the Interest Rate shall be paid by Tenant.         (c)
Remedies Cumulative. Landlord’s remedies as specified herein are cumulative and
in addition to any rights or remedies available to it in equity or law.

 

17.Bankruptcy of Tenant: If any adjudication of bankruptcy or insolvency be
rendered against Tenant herein or if a receiver of the assets or business of the
Tenant shall be appointed, or if any sale or attempted sale of the leasehold
interest hereby created shall be made under or by virtue of any execution or
other judicial process, Landlord may at its option immediately terminate this
Lease.

 

18.Notices: Any notices to be given hereunder shall either be delivered
personally or may be given by certified mail. All notices shall be deemed to be
given when delivered, if delivered personally to the party upon whom such notice
is addressed, or if given by certified mail, when deposited in a sealed
envelope, postage prepaid, addressed to the parties as follows:

 

  To Landlord: U.S. Business Centers, L.L.C.       Attn: Johnny Stevens      
P.O. Box 782257       Wichita, KS 67278             With copy to: U.S. Business
Centers, L.L.C.       Attn: Stephen L. Clark       Bldg. E, Suite 200       1223
N. Rock Road       Wichita, KS 67206             To Tenant:

J. Michael Drozd

     

3309 Airport Rd.

     

Boulder, CO 80301

         

 

or at such other place as either party may hereinafter from time to time
designate in writing.

 

19.Binding on Parties: Subject to the limitations hereinbefore set forth
pertaining to assignment and subletting, this lease shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

20.Prohibited Practices: Tenant will not allow said premises to be used for any
purposes or in any way that will increase the rate of insurance thereon. Tenant
shall not permit any acts or carry on any practices which may injure the
building or become a nuisance to other tenants of the Center or district of
which the Leased Premises are a part and shall keep the premises under its
control clean and free from rubbish, refuse, dirt, snow, and ice at all times.
The Tenant shall be responsible and pay the costs of removal of any refuse,
rubbish, and trash from the Leased Premises. Refuse and trash containers shall
be kept in a location approved by the Landlord and such area shall be kept clean
at all times.

 



9 

 

 

21.Utilities: The Tenant shall pay for all separately metered utilities
including, without limitation, electric current, gas, water, telephone, waste
disposal and sewage charges imposed on or due for services rendered to the
hereby Leased Premises as the same shall become due during the term of this
Lease. The water and sewer are not separately metered, and Tenant shall pay its
Proportionate Share thereof within ten (10) days of its receipt of Landlord’s
invoice. Notwithstanding the foregoing, in the event a tenant in the Building
uses an unusual amount of water in connection with its specific use of its
leased premises within in the Building, Landlord shall make an appropriate
adjustment to allocate such additional use to that tenant.

 

22.No Waiver Covenant: No waiver by Landlord, its successors or assigns, of any
breach of any of the covenants made by Tenant herein shall be construed to be a
waiver of any succeeding breach of any such covenant or agreement.

 

23.Successors in Interest: In the event of the transfer and assignment by the
Landlord of its interest in this Lease and the building containing the premises
to a person or entity assuming Landlord’s obligations under this Lease, Landlord
shall hereby be released from any further obligations hereunder and Tenant
agrees to look solely to the responsibility of such successor in interest of the
Landlord.

 

24.Subordination: Tenant will subordinate its rights hereunder in this lease to
any mortgage or mortgages, deed of trust or deeds of trust or the lien resulting
from any other method of financing or refinancing, now or hereafter in force
against the land and/or buildings of which the Leased Premises are a part,
provided, however, such mortgagee shall recognize the validity and continuance
of this Lease in the event of a foreclosure of the Landlord’s interest, as long
as the Tenant shall not be in default under the terms of this Lease. Tenant
agrees to execute and deliver to Landlord, within twenty (20) days after receipt
thereof of a subordination and non-disturbance agreement prepared with respect
to a particular mortgage, deed of trust or other lien. Tenant’s failure to
timely deliver such agreement shall constitute a default under this mortgage,
deed of trust or other lien or any purchaser as a foreclosure sale in the event
such mortgage, deed of trust or other lien is foreclosed through judicial
proceedings or power of sale.

 

25.Estoppel Certificates: Tenant shall, within twenty (20) days after written
request from Landlord, execute, acknowledge, and deliver to Landlord or to
Landlord’s mortgagee, proposed mortgagee, lender or proposed purchaser of the
Center or any part thereof, any estoppel certificates requested by Landlord,
from time to time, which estoppel certificates shall show whether the lease is
in full force and effect and whether any changes may have been made to the
original lease; whether there are any defaults by Landlord and, if so, the
nature of such defaults, whether possession has been assumed and all
improvements to be provided by Landlord have been completed; and whether Rent or
Additional Rent has been paid more than thirty (30) days in advance and that
there are no liens, changes, or offsets against rental due or to become due and
that the address shown on such estoppel is accurate, and containing such other
matters as Landlord may reasonably require.

 

26.Partnership: Nothing contained herein shall be deemed or construed by the
parties hereto, nor by any third party, as creating a relationship between the
parties hereto other than the relationship of Landlord and Tenant.

 

27.Late Fee.

 

(a)Penalties for Late Payment If Tenant fails to pay to Landlord when due any
installment of Rent or any other sum to be paid to Landlord which may become due
hereunder, the parties acknowledge that Landlord will incur administrative
expenses in an amount not readily ascertainable and which has not been elsewhere
provided for herein between Landlord and Tenant. Accordingly, if Tenant should
fail to pay to Landlord any installment of Rent or other sum to be paid
hereunder within ten (10) days after its due date, Tenant shall pay Landlord on
demand a late fee equal to the greater of (i) $100, or (ii) 5% of the past due
amount; provided, however, Landlord agrees that no such late fee shall be
payable for the first such late payment in any 12-month period, so long as the
applicable amount is paid to Landlord within five (5) business days after
Tenant’s receipt of written notice thereof. Failure to pay such a late fee upon
demand therefore shall constitute an Event of Default hereunder. Provision for
such late fee shall be in addition to all other rights and remedies available to
Landlord hereunder or at law or in equity and shall not be construed as
liquidated damages or as a limitation on Landlord’s remedies in any manner.

 



10 

 

 

(b)Non-Sufficient Funds. If Tenant pays any installment of Fixed Minimum Rent or
any other sum by check and such check is returned for insufficient funds or
other reason not the fault of Landlord, then Tenant shall pay to Landlord on
demand a processing fee of Fifty and no/100 dollars ($50.00) per returned check.

 

28.Hazardous Materials. Tenant agrees that it will not, without the prior
written consent of Landlord, use or permit to be used on or bring onto or about
the Center any materials that have been or are in the future determined to be
hazardous by any federal, state or local government agency in violation of any
applicable laws. Tenant shall and hereby agrees to defend, indemnify and hold
the Landlord harmless from and against any claim asserted by, or any liability
to any person, including, without limitation, any agency, branch or
representative of federal, state or local government, on account of any personal
injury or death or damage, destruction or loss of property (whether it be sudden
and accidental or gradual and steady) resulting from or arising out of Tenant’s
usage, storage or disposal of hazardous materials on the Center or Tenant’s
generation, brokerage or transference of any hazardous materials from the
Center.

 

29.Parking. If requested by Landlord, in writing, Tenant agrees to cause its
employees, company vehicles and trailers to park only in places within the
Center as provided and designated by Landlord, from time to time.

 

30.Extension Options. Landlord hereby grants to Tenant one option (herein the
“Extension Option”) to extend the term of this Lease, for a three (3) year
period (herein the “Extension Period”), upon the same terms and conditions as
those set forth in this Lease for the Initial Term of this Lease except for the
amount of Base Rent which shall be as shown in the table of Section 2 of this
Lease and shall be paid in equal monthly installments as provided for in Section
2 of this Lease.

 

In order to exercise the Extension Option, Tenant must give Landlord written
notice of such exercise at least six (6) months prior to the expiration of the
then expiring Term. The Extension Period shall commence immediately upon
expiration of the immediately preceding term of this Lease and terminate three
(3) years thereafter. Tenant shall not have the right to exercise any Extension
Option during any period of time that Tenant is in default beyond any applicable
notice and cure period.

 

31.Landlord’s Work. Prior to the Commencement Date, Landlord shall as its sole
cost and expense:

 

i.   Install new carpet throughout the office area, ii.   paint all walls in the
offices iii.   remove all mold in the leased space iv.   contract and pay for
mold inspection and removal from a licensed Environmental company v.   install
air conditioning in the warehouse vi.   deliver the overhead dock doors, the
HVAC units, plumbing, electrical, warehouse and office lighting, heating, and
hot water in the Leased Premises in good working condition.

 

Thereafter, any required maintenance and repair costs shall be subject to the
operating expense and repair language outlined in this Lease.

 

35.Guaranty[Intentionally Deleted]

 



11 

 

 

36.Loss and Damage. Landlord shall not be liable for any loss or damage to
Tenant’s improvements to the Leased Premises, its trade fixtures or personal
property, or the property of others located on the Leased Premises, except as
may be caused by the negligence or willful misconduct of Landlord, its agents,
and employees. Landlord shall not be liable for any injury or damage to persons
or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, water, rain, snow, bursting of or leaks from any part of the Leased
Premises or from the pipes, appliances or plumbing works, or from the roof, or
by dampness, stoppage or leaking from sewer pipes, except as may be caused by
the negligence or willful misconduct of Landlord, its agents, and employees. All
property of Tenant kept or stored on the Leased Premises shall be so kept or
stored at the risk of Tenant only, and Tenant shall hold Landlord harmless from
any claims arising out of damage to the same, including subrogation claims by
Tenant’s insurance carrier.

 

37.Limitation of Right of Recovery Against Landlord. Tenant agrees and
acknowledges that the liability of Landlord under this Lease shall be limited to
its interest in the Center, and any judgments rendered against Landlord shall be
satisfied solely out of the proceeds of sale of its interest in the Center. No
personal judgment shall lie against Landlord, and any judgment so rendered shall
not give rise to any right of execution or levy against Landlord’s assets, other
than as to the Leased Premises. The foregoing provisions are not intended to
relieve Landlord from performance of its obligations, but only to limit the
personal liability of Landlord in case of recovery of a judgment against
Landlord.

 

38.Quiet Possession. Subject to the other terms and conditions of this Lease,
and the rights of any lender, and provided Tenant is not in default hereunder,
Tenant shall have quiet possession of the Premises for the entire term hereof,
subject to all of the provisions of this Lease.

 

39.Force Majeure. Neither Landlord nor Tenant shall be required to perform any
term, provision, agreement, condition or covenant in this Lease (other than the
obligations of Tenant to pay Base Rent or Additional Rent as provided herein) so
long as such performance is delayed or prevented by “Force Majeure”, which shall
mean acts of God, pandemics, epidemics, strikes, injunctions, lockouts, material
or labor restrictions by any governmental authority, any labor or material
shortages, civil riots, floods, fire, theft, public enemy, insurrection, war,
court order, requisition or order of governmental body or authority, or delays
in receiving building or construction permits from the applicable governing
authority, and any other cause not reasonably within the control of Landlord or
Tenant and which by the exercise of due diligence Landlord or Tenant is unable,
wholly or in part, to prevent or overcome (“Force Majeure”).

 

IN WITNESS WHEREOF, the parties hereto have executed this lease the day and year
first above written.

 

  “LANDLORD”       U.S. BUSINESS CENTERS, L.L.C.       By: /s/ Johnny W. Stevens
  Name: Johnny W. Stevens   Title: Manager       “TENANT”       AGEAGLE AERIAL
SYSTEMS, INC       By: /s/ J. Michael Drozd   Name: J. Michael Drozd   Title:
Chief Executive Officer

 



12 

 

 

Exhibit “A”

 

Lot 1, Block 3, Mediterranean Plaza, an Addition to Wichita, Sedgwick County,
Kansas.

 



13 

 

 

Exhibit “B”

 

Site Plan of Building

 

[ex10_1-001.jpg] 

 



14 

 

 

Exhibit “C”

 

Tenant’s Approved Signage

 

[Need to review and attach]

 

15



 

 